EXAMINER'S AMENDMENT / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Lewis on 13 December 2021.

The application has been amended as follows: 
Claim 21:
----- A method of treating a wound on a patient, the method comprising:
by a negative wound therapy apparatus of claim 1: 
generating and outputting a control signal;
activating a plurality of switches of the driving circuit responsive to the control signal;
supplying the driving signal to the actuator of the source of negative pressure via the plurality of switches;
limiting a rate of change over time of the driving signal; and
supplying negative pressure with the source of negative pressure to the wound dressing responsive to the driving signal. -----
Allowable Claims
Claims 1-7, 9-10, 12-14, and 20-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for having been amended to incorporate allowable subject matter as indicated in Non-Final Office Action mailed on 8/30/2021.  Claims 2-7, 9-10, 12-14 & 20 are allowable at least for being dependent from Claim 1.
Newly added method claims, Claims 21-25, are allowable for requiring all the details of allowable Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN S SU/            Primary Examiner, Art Unit 3781
13 December 2021